Title: Thomas Jefferson’s Answer to Bill of Complaint in Scott v. Jefferson and Harrison, 11 July 1812
From: Jefferson, Thomas
To: Scott, Samuel


          
            The separate answer of Thomas Jefferson, one of the defs to the bill of complaint of Samuel Scott Complainant.
            This defendant saving & reserving to himself, now & at all times hereafter, all advantage & benefit of all uncertainties, untruths & imperfections whatever of the Complt’s sd bill, for answer thereunto, or to so much thereof as materially concerneth this def. to make answer unto, answereth and saith that he admits the entry of Apr. 15. 1789. stated in the bill to have been made by the Complt for ‘all the vacant land between Wayles’s 99. acres, Christopher Anthony’s & Wilkinson’s, in virtue of the verbal assignment of Edmund Tait for 50. acres, part of the land warrant No 20278.’ but denies that an entry for lands between those of others, and Wayles’s 99. acres, as this was, can include Wayles’ 99. acres, or consequently the lands now in question, which are within the sd 99. acres: he admits the location of Apr. 26. 1803. the survey of Dec. 26. 1803. and patent to the Complainant of Oct. 15. 1804. all of them for lands within the sd 99. acres of the sd Wayles, & having of course no foundation in the entry of 1789. which was in it’s very terms & description, exclusive of the sd 99. acres, and bounded by them: he admits that the entry of John Wayles of Mar. 20. 1770. for lands adjoining the Poplar forest, cited by the Complt was not made under any warrant, & therefore that he cannot produce any authenticated copy of it, as required by the Complt because at the time of it’s date, no such thing as a land warrant had ever existed, that form of proceeding having been first introduced by the law of 1779. establishing a land office; and further that, under an entry for lands adjoining the Poplar forest, he could in no case claim lands lying several miles off, as the Complt truly states those in question to be: he admits there never was a Surveyor of the county of Campbell of the name of Richard Smith, but denies that his patent issued on any survey purporting to have been made by any one of that name: he admits the proceedings of Forcible entry and detainer in the month of April 1810. that under these the Complt was dispossessed on the verdict of a jury of 12. freeholders, confirmed the next day by an inquest of 24. freeholders, both finding his entry & detainer forcible, & authorising redelivery of possession to this defendant. These several allegations of the bill being thus admitted, and qualified, this def. proceeds further to set forth the true foundations of his title, by answering & saying, that John Wayles, in the bill mentioned, late of the county of Charles city, being siesed & possessed of lands in the county of Bedford, & particularly of a separate tract of 374. acres patented by Richard Tullos, purchased from Richard Stith, then Surveyor of the county an entry for 99. acres adjoining the said tract, & cornering on Ivy creek, and paid for the same the sum of £6. as appears by the original reciept of the sd Stith, bearing date the 11th day of Jany 1771. which is annexed to this answer & prayed to be considered as an exhibit in this cause; which entry so purchased from Stith is the same which is mentioned in the Complt’s entry of 1789. by the name of Wayles’s entry of 99. acres, the sd Wayles having at no time owned any other entry of 99. acres in that part of the county, or, as this def. believes, in any other part of it: that the sd John Wayles died on the 28th day of May 1773. leaving issue three daughters (with Martha, the eldest of which, this def. had intermarried) to which daughters, by the last will of the sd John, as well as by lawful descent, all his lands passed; and on the partition thereof among the sd daughters, all his lands, in the then county of Bedford, were allotted to the sd Martha in part of her purparty of the whole estate: that soon after the death of the sd John, & within the same year, to the best of the recollection of this def. the act of assembly allowing & regulating the fees of surveyors, clerks & other officers, commonly called the fee bill, having expired, (with the will of the legislature, as was understood, on account of the approaching troubles) the courts of justice and public officers generally surceased to do business: that immediately after the conclusion of those troubles and on the restoration of peace, to wit, in May 1784. this def. was sent to Europe on public business, & there continued nearly six years, and on his return was retained at the seat of the National government, out of this state, & still in public office, until the beginning of the year 1794. during all which time period the necessary attention to his private affairs was entirely impracticable, & incompatible with his public duties: that it was not till the year 1795 that his attention was drawn to the circumstance that the title to the said entry of 99. acres was remained still imperfect; that he then immediately procured a land-warrant for one hundred acres, numbered 1724. & bearing date Dec. 5. 1795. which on the 19th of the same month he located on the sd 99. acres, thro’ the sd Richard Stith, surveyor of that part of the county of Bedford in which they laid, & which had now become Campbell county, who, having surveyed the same, gave a certificate thereof on the 23d of the same month, and thereupon a grant issued to this def. on the 22d day of May 1797. of which warrant, certificate of survey, & grant, authentic copies are hereto annexed, with the original reciept of the Surveyor of his fee for making the survey, & are prayed to be recieved as exhibits in this cause: that the Complt knowing the existence of Wayles’s entry, as appears by his entry of 1789. which adopts it as one of it’s own boundaries, and having notice in law moreover, & probably in fact also as he resides adjacent, of the previous location & survey of this def. of record in the Surveyor’s office, by a letter of the 15th of Nov. 1796. addressed to this def. desired to purchase the same, describing it in the letter as ‘the small tract of land of this def. on Ivy creek adjoining the Complainant,’ this tract, in fact, being adjacent to the lands of the Complt but he did not, in the letter, or otherwise, give the least intimation that he had any claim himself to the sd lands; which letter, all in the handwriting of the Complainant, as this def. believes & expects to prove, is hereto annexed, & prayed to be recieved as an exhibit in this cause: that this def. shewing no disposition to make sale of the lands to the Complt a survey was at length resorted to & made of fifty four & three quarter acres, chiefly, if not entirely within the sd 99. acres of this def. in the name of the same Edmund Tait beforementioned, & again under his land-warrant, and being assigned to the Complt he obtained thereon a patent bearing date the 15th of Octob. 1804. more than seven years after the same lands had been regularly granted to this def. that all of these proceedings were wholly unknown to this def. who was then, & from the autumn of 1800. had been residing out of the state in the public service, & so continued until the spring of 1809. that in Novemb. of the same year 1809. he visited, for the first time after his return to live at home, his possessions in Bedford & Campbell, and then recieved information of the survey of the Complt; whereupon he proposed to him to employ the county surveyor to run on the lines of this def’s patent, and see whether the survey of the Complt had not incroached on them, to which the Complt assenting, they met together on the land, with the county surveyor, on the 15th of the same month of November, several neighbors acquainted with the lines attending by invitation, and in their presence, and with their assistance, the surveyor run on the lines, found them answer correctly to the courses expressed in the def’s patent, & the marks on the trees corresponding in their appearance with the age of his survey, an authentic copy of which resurvey is hereto annexed: that the Complainant, altho he absented himself during a part of the operation, saw the commencement & the close of it, & that the surveyor was brought by the actual marked lines, courses & measures, to within a few feet of his beginning; altho’ he now says in his bill, that ‘he verily believes there never was, in point of fact, any actual survey’: that at that time, on the contrary, he saw, & appeared thoroughly satisfied of, not only the actual survey according to the patent of the def. but that it included the whole of his junior one, and by his expressions was understood to acquiesce, and signify that he should make no further claim: that in this expectation this def. returned home; but, in the month of January following, he recieved information from his manager at Poplar forest that the Complt had entered on his lands aforesaid, with a number of laborers, had begun to make a clearing, & to build a hut for the accomodation of his people; whereupon, the inclemency of the season not permitting this def. to go immediately in person, he instructed his manager to proceed without delay to have the Complt removed by process of Forcible entry & detainer: that the sd manager however being advised that the oath of this def. would be necessary to obtain a warrant, the proceedings were staid till the def. could be present: that he set out accordingly from home on the 27th of March, and on the 7th of April the Complt was removed on the proceedings before stated.
            This def. admits it to be true that he has not been able to find Stith’s original entry, nor a record of it in the office of the clerk of Bedford, where he doubts not it was lodged, & ought now to be: but he has been well informed, & believes he shall be able to prove that, at the probable date of this entry, & for a long time before, the office of clerk of the court of Bedford county was held by Benjamin Howard, who resided out of the sd county, to wit, in that of Buckingham, & scarcely ever came into it, trusting his office altogether to a deputy Isham Talbot: that this deputy, being at the same time a deputy surveyor, was suspected of malpractice & improper conduct in both offices, and, with a certainMeade, a deputy surveyor also, was impeached for the same before the Governor & Council: that until the year 1772. when the present clerk of Bedford acceded to the office, the Surveyor’s own entries, delivered into the clerk’s office, had never been recorded, & the loose papers on which they were given in were mostly, if not entirely lost: that hence it has happened, as this def. believes, that neither the original entry of the sd Stith for the 99. acres, nor any record of it, can be found in the clerk’s office, and that this is equally the case of all entries by surveyors preceding 1772. which are said to have been numerous, & to be the foundation of the titles to many tracts of land in the sd counties of Bedford & Campbell. that after a lapse of upwards of 40. years from the date of the sd entry, & constant possession thro’ that term, after 17. years from the date of the regular location under the new law, & 15. years possession under the patent, this def. trusts he will not be held to produce the original entry, of which a public office, & not himself, was the lawful depository, and that the title to the lands of this country, after a regular grant, will not be made to depend on the anterior & preparatory proceedings, by officers of little responsibility, in cases where nothing unfair can be charged on the grantee: that the former existence of the entry is proved by the best testimony which can now be produced, to wit, by the original reciept of the Surveyor himself for the purchase money, and especially by the Complainant’s own shewing from his own entry in the surveyor’s books of 1789. which not only states that Wayles had an entry of 99. acres existing at that time, but attests the Complainant’s knolege of it, and that he made it the boundary of his own entry on one side; altho’ he now denies belief there ever was such an entry, as it suits him better at this time to shift his own on the place occupied by that. if therefore we are to consider the doctrine of inception of title, by which the Complt would tack a junior patent for one parcel of lands, to an older entry for another, surely it may be more justly reclaimed by this def’s patent, elder than the patent of the Complt by 7. years, & taking inception from an entry more antient than his entry by 18. years, both made for the same identical lands, and not borrowing age, for the patent of one tract, from the entry of another, as is proposed by the Complt.But this def. is persuaded it will not be deemed necessary for him to go back to Stith’s entry for a foundation of title, but that this will be found sufficiently solid in his regular location of 1795. and grant of 1797. which, however tardy, (rendered so by the circumstances of the revolutionary troubles, & subsequent absences of the def. from the state, as before explained) were yet in sufficient time to save this def’s right, no bonâ fide title having intervened in the mean while: and that it is especially sufficient against the Complt who knew & acknoleged the original entry so long ago as 1789. knew, or might have known the def’s location in 1795. & patent in 1797. endeavored to purchase the same in 1796. and, with all this knolege, proceeded to have the same lands located & surveyed in 1803. & to obtain a patent for them in 1804.
            And this def. denies all, and all manner of, combination in the bill charged; without that that any other matter or thing in the said bill contained, material in law for this def. to make answer unto, & not herein sufficiently answered unto, confessed or avoided, traversed or denied, is true to the knolege & belief of this def. All which matters & things this def. is ready to aver, maintain & prove as this honble court shall award: whereupon, & in full consideration of the premisses, he prays that the location, survey, & patent of the Complt for the sd lands comprehended in those of this def. may, by the decree of this court, be cancelled & made void, the original title of this def. and the same as since conveyed to his co-deft Samuel Harrison may be confirmed & quieted, and that this def may be hence dismissed with his reasonable costs & charges, in this behalf most wrongfully sustained.
            
              
                Th: Jefferson
              
              
                July 11. 1812.
              
            
          
          
            Albemarle county to wit.
             Thomas Jefferson who hath subscribed this answer, appeared before me a justice of the peace for the sd county & made oath on the holy evangelists that the matters contained in this his answer, so far as they respect his own actings & doings, are true, & so far as they respect the actings & doings of others, he believes them to be true. Given under my hand this 12th day of July 1812.
            
              
                Thos M. Randolph, one of the justices of the peace for the county of Albemarle.  
              
            
          
          
            Notation in Dft only, in lower right margin of final page:
            P.S. an act of Dec.1796 makes void all entries not survd &c before Nov. 1. 98. there are some subseqt laws giving further time to locations under land warrants, but I find none later in favr of entries of the old form. if so, Scott’s entry of 1789. is void under that law.
          
        